DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 4/29/2021 is acknowledged.  
3.	Claims 1-22, 24 and 25 have been cancelled.
4.	Claims 23 and 26 are pending in this application.
5.	Applicant elected without traverse of Group 2 (claim 23) and elected a composition comprising caPCNA peptide molecule consisting of the amino acid sequence LGIPEAEY (SEQ ID NO: 5) without addition chemotherapeutic agent and cell penetrating sequence as species of composition; and breast cancer cell as species of cancer cell in the reply filed on 8/17/2020.  And as stated in the previous office action, in view of the scope of claim 26 and for the purpose of compact prosecution, claim 26 is joined into the elected Group 2.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 23 and 26 are drawn to a method of inducing cell death of a breast cancer cell, a leukemia cell, or a pre-malignant breast cell having a mutation in a deoxyribonucleic acid (DNA) repair protein and/or a method of reducing cellular proliferation of a breast cancer cell, a leukemia cell, or a pre-malignant breast cell having one or more mutations in a deoxyribonucleic acid (DNA) repair protein, comprising administering a therapeutically effective amount of a composition comprising a cancer-specific proliferating cell nuclear antigen (caPCNA) peptide molecule, wherein the caPCNA peptide molecule comprises the amino acid sequence LGIPEAEY (SEQ ID 

Terminal Disclaimer
6.	The terminal disclaimers filed on 4/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 8278278 B2, 8653039 B2, 9187526 B2 and 9527895 B2 have been reviewed and are accepted.  The terminal disclaimers have been recorded. 

Withdrawn Objection and Rejections 
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Rejection to claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
9.	All the rejections to claims 23 and 26 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patents 8278278 B2, 8653039 B2, 9187526 B2 and 9527895 B2 are hereby withdrawn in view of Applicant's filing of terminal disclaimers on 4/29/2021.

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the claim) Claim 23 remains objected to for the following minor informality: Claim 23 in the claim filed on 4/29/2021 is a non-compliant amendment.  In the claim filed on 8/17/2020, claim 23 recites 
11.	(Revised due to Applicant's amendment to the claim) Claim 26 remains objected to for the following minor informality: Claim 26 recites "…a composition comprising a caPCNA cancer-specific proliferating cell nuclear antigen (caPCNA) peptide molecule…".  There appears to be an extra term "caPCNA" in this recitation.  Applicant is suggested to amend this recitation as “…a composition comprising a cancer-specific proliferating cell nuclear antigen (caPCNA) peptide molecule…”. 

Response to Applicant's Arguments
12.	Applicant fails to address all the minor issues in claim 26; and Applicant's amendment to the claim introduces additional minor issues into claim 23.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant's amendment to the claim) Claims 23 and 26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickey et al (WO 2007/098415 A2, cited and enclosed in the previous office action) in view of Ball et al (Eur. J. Biochem., 1996, 237, pages 854-861, cited and enclosed in the previous office action), and as evidenced by Strzalka et al (Journal of Plant Physiology, 2007, 164, pages 209-213, cited and enclosed in the previous office action). 
The instant claims 23 and 26 are drawn to a method of inducing cell death in a breast cancer cell, a leukemia cell, a pre-malignant breast cell having a mutation in a deoxyribonucleic acid (DNA) repair protein and/or a method of reducing cellular proliferation of a breast cancer cell, a leukemia cell, or a pre-malignant breast cell having one or more mutations in a deoxyribonucleic acid (DNA) repair protein, comprising administering a therapeutically effective amount of a composition comprising a cancer-specific proliferating cell nuclear antigen (caPCNA) peptide molecule, wherein the caPCNA peptide molecule comprises amino acid sequence LGIPEAEY (SEQ ID NO: 5).

The difference between the reference and the instant claims 23 and 26 is that the reference does not explicitly teach the PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (SEQ ID NO: 5); a composition comprising caPCNA peptide molecule consisting of the amino acid sequence 
However, Ball et al, throughout the literature, teach that the structure and function of mammalian and plant PCNA are highly conserved, such as the interactions between the human growth inhibitor p21WAF1 and PCNA from plants and humans are conserved; and pea (Pisum sativum) PCNA forms a stable complex with full length human p21WAF1, for example, Title; Abstract; Figures 1-7; and Discussion.  Ball et al further teach the binding site for p21WAF1 on PCNA is highly conserved at each amino acid position between human and pea, for example, page 859, left column, Section “Critical residues for the interaction between plant PCNA and human p21WAF1”.  And as evidenced by Strzalka et al, amino acids 126-133 of PCNA from Pisum sativum consist of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) (see page 212, Figure 2 of Strzalka et al).  
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the pea (Pisum sativum) PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) taught in Ball et al in the method taught in Hickey et al, and in view of the combined teachings of Hickey et al and Ball et al, to develop a method of inducing cell death of a breast cancer cell or leukemia cell and/or a method of reducing cellular proliferation of a breast cancer cell or leukemia cell comprising administrating a therapeutically effective amount of a composition comprising a caPCNA peptide molecule consisting of the amino acid sequence of LGIPEAEY 
One of ordinary skilled in the art would have been motivated to substitute and/or try the pea (Pisum sativum) PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) taught in Ball et al in the method taught in Hickey et al, and in view of the combined teachings of Hickey et al and Ball et al, to develop a method of inducing cell death of a breast cancer cell or leukemia cell and/or a method of reducing cellular proliferation of a breast cancer cell or leukemia cell comprising administrating a therapeutically effective amount of a composition comprising a caPCNA peptide molecule consisting of the amino acid sequence of LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5), because Ball et al, throughout the literature, teach that the structure and function of mammalian and plant PCNA are highly conserved, such as the interactions between the human growth inhibitor p21WAF1 and PCNA from plants and humans are conserved; and pea (Pisum sativum) PCNA forms a stable complex with full length human p21WAF1.  Ball et al further teach the binding site for p21WAF1 on PCNA is highly conserved at each amino acid position between human and pea.  Hickey et al explicitly teach the PCNA derived peptide (amino acids 126-133) has anticancer chemotherapeutic activity.  And as evidenced by Strzalka et al, amino acids 126-133 of PCNA from Pisum sativum consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5).  The 
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the pea (Pisum sativum) PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) taught in Ball et al in the method taught in Hickey et al, and in view of the combined teachings of Hickey et al and Ball et al, to develop a method of inducing cell death of a breast cancer cell or leukemia cell and/or a method of reducing cellular proliferation of a breast cancer cell or leukemia cell comprising administrating a therapeutically effective amount of a composition comprising a caPCNA peptide molecule consisting of the amino acid sequence of LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5).  

Response to Applicant's Arguments
16.	Applicant argues that "Hickey discloses that analysis of PCNA from both malignant and non-malignant cells reveals the presence of an acidic form of PCNA only in malignant cells, so-called cancer specific PCNA or csPCNA. Hickey at [0003]. Hickey notes further that structure work examining the structure of PCNA to define the structural differences between the caPCNA and non-malignant cell isoform of PCNA revealed a region of caPCNA that is uniquely exposed only in the cancer cell. Hickey at [0004]. Hickey discloses that a single and particular peptide from the cancer-specific isoform of proliferating cell nuclear antigen (caPCNA), namely, LGIPEQEY, target a 
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understand that Ball et al do not explicitly teach or suggest a cancer-specific PCNA.  However, in the instant case, first, the Examiner would like to point out that as explicilty disclosed in the cited Hickey et al reference, there is no amino acid sequence difference between PCNA from non-malignant cell and PCNA from malignant/cancer cell; and the form presented in cancer cell (the so-called caPCNA) is due to post-translational modification (see page 1, paragraph [0003] of the cited Hickey et al reference).  Second, in the instant case, in view of the teachings of Ball et al as a whole, one of ordinary skilled in the art would reasonably understand and expect that the Pisum sativum (consisting of the amino acid sequence LGIPEAEY, identical to the amino acid sequence of instant SEQ ID NO: 5) would exhibit the same/similar function and/or property as the peptide consisting of the amino acid sequence LGIPEQEY (amino acids 126-133 of the human PCNA molecule) taught in Hickey et al.  Therefore, one of ordinary skilled in the art would have been motivated to substitute and/or try the pea (Pisum sativum) PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) taught in Ball et al in the method taught in Hickey et al, and in view of the combined teachings of Hickey et al and Ball et al, to develop a method of inducing cell death of a breast cancer cell or leukemia cell and/or a method of reducing cellular proliferation of a breast cancer cell or leukemia cell comprising administrating a therapeutically effective amount of a composition comprising a peptide molecule consisting of the amino acid sequence of LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5).  And a person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the pea (Pisum sativum) PCNA derived peptide (amino acids 126-133) consisting of the amino acid sequence LGIPEAEY (identical to the amino acid sequence of instant SEQ ID NO: 5) taught in Ball et al in the method taught in Hickey et al, and in view of the combined teachings of Hickey et al and Ball et al, to develop a method of inducing cell death of a breast cancer cell or leukemia cell and/or a method of reducing cellular proliferation of a breast cancer cell or leukemia cell comprising administrating a therapeutically effective amount of a composition comprising a peptide molecule consisting of the amino acid sequence of LGIPEAEY (identical to the amino Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658